
	
		II
		111th CONGRESS
		1st Session
		S. 1380
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to create a sensible infrastructure for delivery system reform by renaming
		  the Medicare Payment Advisory Commission, making the Commission an executive
		  branch agency, and providing the Commission new resources and authority to
		  implement Medicare payment policy.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Payment Advisory Commission
			 (MedPAC) Reform Act of 2009.
		2.Renaming and reforming the Medicare Payment
			 Advisory Commission
			(a)Amendment to title
				(1)In generalSection 1805 of the Social Security Act (42
			 U.S.C. 1395b–6) is amended—
					(A)in the heading, by striking
			 Medicare payment advisory
			 commission and inserting Medicare payment and access
			 commission; and
					(B)in subsection (a), by striking
			 Medicare Payment Advisory Commission and inserting
			 Medicare Payment and Access Commission (or
			 MedPAC).
					(2)ReferencesAny reference to the Medicare Payment
			 Advisory Commission shall be deemed a reference to the Medicare Payment and
			 Access Commission.
				(b)Establishment as executive
			 agencySection 1805 of the
			 Social Security Act (42 U.S.C. 1395b–6) is amended—
				(1)in subsection (a)—
					(A)by striking Establishment.—There is
			 and inserting “Establishment.—
						
							(i)In
				generalThere
				is
							;
					(B)in clause (i), as added by subparagraph
			 (A), by striking agency of Congress and inserting
			 independent establishment (as defined in section 104 of title 5, United
			 States Code); and
					(C)by adding at the
			 end the following new clause:
						
							(ii)Purpose
								(I)In
				generalThe purpose of the Commission is to act as the regulatory
				authority for payment and coverage policies under the program under this title
				and to implement policies that improve health outcomes, promote greater quality
				and efficiency, improve beneficiary access to necessary and evidence-based
				items and services, maintain coverage affordability, and improve the long-term
				solvency of the program under this title.
								(II)Specific
				responsibilitiesThe specific responsibilities of the Commission
				fall into the following 3 categories:
									(aa)Reimbursement
				policyThe Commission shall determine payment policies,
				methodologies, and rates under this title, including units of payment and the
				amount of payment, so as to ensure maximum efficiency and quality and in a
				manner that is financially sustainable.
									(bb)Coverage
				policyThe Commission shall determine coverage policies and
				methodologies, including national coverage determinations (as defined in
				section 1869(f)(1)(B)), in a manner that provides stable premiums and maximum
				beneficiary access to medically necessary and appropriate care in the
				appropriate setting at the appropriate time.
									(cc)Financial
				StabilityThe Commission shall improve the overall financial
				stability of the program under this title, by using payment policies,
				methodologies, and rates and coverage policies and methodologies to reasonably
				reduce the growth in expenditures under this title without sacrificing current
				or future beneficiary access to medically necessary and appropriate care in the
				appropriate setting at the appropriate time.
									(III)Carrying out
				responsibilitiesIn carrying out its responsibilities under this
				section, the Commission shall do so in a manner that serves the interests of
				current and future
				beneficiaries.
								;
					(2)in subsection (c)—
					(A)in paragraph (1)—
						(i)by striking Appointment.—The
			 Commission and inserting “Appointment.—
							
								(A)In generalThe
				Commission
								;
						(ii)in subparagraph (A), as inserted by clause
			 (i)—
							(I)by striking 17 and inserting
			 11;
							(II)by inserting the Secretary and the
			 Administrator of the Centers for Medicare & Medicaid Services, who shall
			 each serve as non-voting members of the Commission, and after
			 composed of; and
							(III)by striking Comptroller
			 General and inserting President, by and with the advice and
			 consent of the Senate; and
							(iii)by adding at the end the following new
			 subparagraphs:
							
								(B)Limitation on number of terms
				servedAn individual may not
				be appointed as a member of the Commission for more than 2 consecutive
				terms.
								(C)Members currently appointed
									(i)In generalAny individual serving as a member of the
				Commission as of the date of enactment of the Medicare Payment Advisory Commission (MedPAC) Reform Act
				of 2009 may continue to serve as a member until the earlier
				of—
										(I)the remainder of the term for which the
				member was appointed; or
										(II)April 30, 2010.
										(ii)Clarification regarding
				vacanciesAny vacancy in the
				Commission on or after such date of enactment shall be filled as provided in
				accordance with subparagraph (A).
									;
				and
						(B)in paragraph (2), by striking subparagraph
			 (D) and inserting the following new subparagraph:
						
							(D)Additional qualificationsIn addition to the qualifications described
				in the succeeding provisions of this paragraph, the President shall consider
				the political balance of the membership of the Commission and the needs of
				individuals entitled to (or enrolled for) benefits under part A or enrolled
				under part B who are entitled to medical assistance under a State plan under
				title
				XIX.
							.
					(C)in paragraph (3)—
						(i)by amending subparagraph (A) to read as
			 follows:
							
								(A)In generalThe terms of members of the Commission
				shall be for 6 years except that, of the members first appointed—
									(i)four shall be appointed for terms of 5
				years;
									(ii)four shall be appointed for terms of 3
				years; and
									(iii)three shall be appointed for terms of 1
				year.
									;
				and
						(ii)in subparagraph (B), in the third sentence,
			 by striking A vacancy and inserting Except as provided in
			 paragraph (1)(C), a vacancy;
						(D)by amending paragraph (4) to read as
			 follows:
						
							(4)CompensationMembership in the Commission shall be a
				full-time position. A member of the Commission shall be entitled to
				compensation at the rate payable for level IV of the Executive Schedule under
				section 5316 of title 5, United States Code. The Commission shall determine and
				prescribe the manner in which its obligations shall be incurred and its
				disbursements and expenses allowed and paid and the salaries of its members and
				employees, whose employment, compensation, leave, and expenses shall be
				governed solely by the provisions of this section and rules and regulations of
				the Commission not inconsistent
				therewith.
							;
					(E)by amending paragraph (5) to read as
			 follows:
						
							(5)Chairman; vice chairmanThe President shall designate a member of
				the Commission, at the time of appointment of the member by and with the advice
				and consent of the Senate, as Chairman and a member of the Commission, at the
				time of appointment of the member by and with the advice and consent of the
				Senate, as Vice Chairman, except that in the case where the Chairman or the
				Vice Chairman is not able to be present (including in the case of vacancy), a
				majority of the Commission may designate another member for the period of such
				absence.
							;
				and
					(F)by adding at the
			 end the following new paragraph:
						
							(7)Nonapplicability
				of Federal Advisory Committee ActThe Federal Advisory Committee
				Act (5 U.S.C. App.) shall not apply to any advisory committee established or
				utilized by the
				Commission.
							;
					(3)in subsection (d), in the matter preceding
			 paragraph (1), by striking Subject to such review as the Comptroller
			 General deems necessary to assure the efficient administration of the
			 Commission, the Commission and inserting The
			 Commission;
				(4)by amending subsection (f) to read as
			 follows:
					
						(f)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out the
				provisions of this section. Sixty percent of such appropriations shall be
				payable from the Federal Hospital Insurance Trust Fund, and 40 percent of such
				appropriation shall be payable from the Federal Supplementary Medical Insurance
				Trust Fund.
						;
				and
				(5)by adding at the end the following new
			 subsection:
					
						(g)ReferencesAny reference to the Medicare Payment
				Advisory Commission or MedPAC shall be deemed a reference to the Medicare
				Payment and Access
				Commission.
						.
				(c)Authority To determine payment and coverage
			 and routine evaluation of payment rates under the medicare program
				(1)In generalSection 1805(b) of the Social Security Act
			 (42 U.S.C. 1395b–6(b)) is amended—
					(A)in paragraph (1)(B), by inserting ,
			 determine payment policies, methodologies, and rates under this title in
			 accordance with paragraph (9)(A), and determine coverage policies and
			 methodologies under this title in accordance with paragraph (9)(B)
			 before the semicolon at the end; and
					(B)by adding at the end the following new
			 paragraphs:
						
							(9)Authority to determine payment and coverage
				under this title
								(A)Determination of payment policies,
				methodologies, and rates
									(i)In generalNotwithstanding any other provision of law,
				subject to subparagraph (C), the Commission shall determine payment policies,
				methodologies, and rates for items and services, providers of services, and
				suppliers under this title.
									(ii)Timeline for determinations with respect to
				payment policies, methodologies, and rates for physicians and
				hospitalsThe Commission
				shall make a determination under this subparagraph with respect to payment
				policies, methodologies, and rates—
										(I)for physicians (as defined in section
				1861(r)(1)), not later than December 1 of each year (beginning with 2012);
				and
										(II)for hospitals, not later than March 1 of
				each year (beginning with 2013).
										(iii)Implementation of payment policies,
				methodologies, and rates
										(I)Authority of secretaryNotwithstanding any other provision of law,
				the Secretary shall promulgate regulations to implement any payment policy,
				methodology, or rate determined by the Commission under this
				subparagraph.
										(II)Regulations currently in
				effectAny payment policies,
				methodologies, and rates for items and services, providers of services, or
				suppliers under this title as of the date of enactment of the
				Medicare Payment Advisory Commission (MedPAC)
				Reform Act of 2009 or regulation promulgated by the Secretary
				relating to such payment policies, methodologies, and rates prior to such date
				of enactment shall remain in effect until the Secretary promulgates regulations
				under subclause (I) to implement a payment policy, methodology, or rate
				determined by the Commission with respect to the item or service, provider of
				services, or supplier.
										(B)Determination
				of coverage policies and methodologies
									(i)In
				generalNotwithstanding any other provision of law, subject to
				subparagraph (C), the Commission shall determine coverage policies and
				methodologies for items and services furnished under this title.
									(ii)Implementation of coverage policies and
				methodologies
										(I)Authority of secretaryNotwithstanding any other provision of law,
				the Secretary shall promulgate regulations to implement any coverage policies
				and methodologies determined by the Commission under this subparagraph.
										(II)Regulations currently in
				effectAny coverage policy or
				methodology for items and services furnished under this title as of the date of
				enactment of the Medicare Payment Advisory
				Commission (MedPAC) Reform Act of 2009 or regulation promulgated
				by the Secretary relating to such coverage policy or methodology prior to such
				date of enactment shall remain in effect until the Secretary promulgates
				regulations under subclause (I) to implement a coverage policy or methodology
				determined by the Commission with respect to the item or service.
										(C)Use of
				authority
									(i)In
				generalIn making a determination under subparagraph (A) or (B),
				the Commission shall do so in a manner that—
										(I)is consistent
				with the provisions of sections 1801 and 1802;
										(II)is in the best
				interest of beneficiaries, including improving beneficiary access to care;
				and
										(III)improves the
				future viability of the program under this title, including protecting the
				short-term and long-term solvency of the program under this title.
										(ii)LimitationA
				determination under subparagraph (A) or (B) shall not limit beneficiary access
				under this title to items and services that are medically necessary.
									(D)Limitation on judicial reviewAny determination of the Commission under
				subparagraph (A) or (B) shall be a final agency action of the Commission and
				shall not be subject to judicial review.
								(E)Annual reportNot later than March 15 of each year
				(beginning with 2012), the Commission shall submit to Congress a report on any
				determinations made under subparagraph (A) or (B) during the preceding year,
				including the performance of the Secretary in implementing such determinations
				by promulgating regulations under subparagraph (A)(iii) or (B)(ii) and any
				changes in coverage policies or methodologies, including any national coverage
				determinations (as defined in section 1869(f)(1)(B)) made during the preceding
				year.
								(F)Definitions
									(i)Coverage
				policies and methodologiesIn this section, the term
				coverage policies and methodologies means the application of any
				requirements for coverage of items and services under this title, including the
				determination of the most appropriate way to provide and pay for such items and
				services consistent with the requirements of this title, the application of any
				exclusion from coverage under this title (including whether an item or service
				is reasonable and necessary for purposes of section 1862(a)(1)(A)) and national
				coverage determinations (as defined in section 1869(f)(1)(B)).
									(ii)Payment
				policies, methodologies, and ratesIn this section, the term
				payment policies, methodologies, and rates means the application
				of any requirements for payment for items and services furnished under this
				title, including the amount of such payment and the methodology for determining
				such payment amount, including any annual updates to such payment under this
				title.
									(G)ClarificationNothing
				in this paragraph shall affect any requirement under this title to cover an
				item or service.
								(10)Routine evaluation of payment policies,
				methodologies, and ratesThe
				Commission shall review the payment policies, methodologies, and rates for each
				item and service, provider of services, and supplier under this title not less
				frequently than every 5 years in order to determine whether the Commission
				should make a determination under paragraph (9)(A) to update such payment
				policy, methodology, or
				rate.
							.
					(2)GAO study and annual report on
			 determination and implementation of payment and coverage policies under the
			 medicare program
					(A)StudyThe Comptroller General of the United
			 States shall conduct a study on changes to payment policies, methodologies, and
			 rates and coverage policies and methodologies under the Medicare Program under
			 title XVIII of the Social Security Act as a result of the amendments made by
			 this subsection, including an analysis of—
						(i)any determinations made by the Medicare
			 Payment and Access Commission under subparagraph (A) or (B) of section
			 1805(b)(9) of such Act, as added by paragraph (1), during the preceding
			 year;
						(ii)any regulations promulgated by the
			 Secretary of Health and Human Services under subparagraph (A)(iii) or (B)(ii)
			 of such section during the preceding year;
						(iii)the process for—
							(I)making such determinations (including the
			 evidence to support any such determination);
							(II)promulgating such regulations (including
			 the capacity of the Secretary of Health and Human Services to promulgate such
			 regulations); and
							(iv)the ability of the Centers for Medicare
			 & Medicaid Services to fulfill its responsibilities in carrying out such
			 regulations.
						(B)ReportNot later than December 31 of each year
			 (beginning with 2012), the Comptroller General shall submit to Congress a
			 report containing the results of the study conducted under subparagraph (A),
			 together with recommendations for such legislation and administrative action as
			 the Secretary determines appropriate.
					(d)Congressional actionSection 1805 of the Social Security Act (42
			 U.S.C. 1395b–6), as amended by subsection (b), is amended—
				(1)by redesignating subsections (f) and (g),
			 respectively, as subsections (g) and (h); and
				(2)by inserting after subsection (e) the
			 following new subsection:
					
						(f)Congressional action
							(1)In generalNotwithstanding any other provision of law,
				it shall only be in order in the Senate or the House of Representatives to
				consider any measure that would overrule a determination of the Commission
				under subparagraph (A) or (B) of subsection (d)(9) if 3/5
				of the Members, duly chosen and sworn, of the Senate or the House of
				Representatives agree to such consideration.
							(2)Rules of the senate and house of
				representativesThis
				subsection is enacted by Congress—
								(A)as an exercise of the rulemaking power of
				the Senate and House of Representatives, respectively, and is deemed to be part
				of the rules of each House, respectively, but applicable only with respect to
				the procedure to be followed in that House in the case of a measure described
				in paragraph (1), and it supersedes other rules only to the extent that it is
				inconsistent with such rules; and
								(B)with full recognition of the constitutional
				right of either House to change the rules (so far as they relate to the
				procedure of that House) at any time, in the same manner, and to the same
				extent as in the case of any other rule of that
				House.
								.
				(e)Research and information
			 accessSection 1805(e) of the
			 Social Security Act (42 U.S.C. 1395b–6(e)) is amended by adding at the end the
			 following new paragraphs:
				
					(5)Authority to inform research priorities for
				data collectionThe
				Commission may advise the Secretary (through the Director of the Agency for
				Healthcare Research and Quality and the Director of the National Institutes of
				Health) on priorities for health services research, particularly as such
				priorities pertain to necessary changes and issues regarding payment reforms
				under this title.
					(6)Expanded authority to access federal data
				and reportsIn addition to
				data obtained under paragraph (1), the Commission shall have priority access to
				all raw data and research conducted or funded by the Federal Government,
				including data and research produced by the Centers for Medicare & Medicaid
				Services, the National Institutes of Health, and the Agency for Healthcare
				Research and Quality.
					(7)Electronic accessThe National Director for Health
				Information Technology, in coordination with the Secretary, the Administrator
				of the Centers for Medicare & Medicaid Services, and the Commission, shall
				establish a direct electronic link for raw data, including claims data under
				this title, to be accessed by the Commission for the purposes of evaluating and
				determining recommendations under this title, in accordance with applicable
				privacy laws and data use agreements.
					(8)Access to biannual reportsNot less frequently than on a biannual
				basis, the National Institutes of Health and the Agency for Healthcare Research
				and Quality shall submit to the Commission a report containing information on
				any research conducted by the National Institutes of Health and the Agency for
				Healthcare Research and Quality, respectively, which has relevance for the
				determinations and recommendations being considered by the Commission. Such
				information shall be provided to the Commission in electronic
				form.
					.
			(f)Additional resources To carry out
			 duties
				(1)In generalSection 1805(d) of the Social Security Act
			 (42 U.S.C. 1395b–6(d)) is amended—
					(A)in paragraph (1), by inserting
			 (including an attorney) after such other
			 personnel; and
					(B)in paragraph (5), by striking
			 and at the end;
					(C)in paragraph (6), by striking the period at
			 the end and inserting ; and; and
					(D)by adding at the end the following new
			 paragraph:
						
							(7)establish a public affairs
				office.
							.
					(2)Office of the ombudsmanSection 1805(e) of the Social Security Act
			 (42 U.S.C. 1395b–6(e)), as amended by subsection (e), is amended by adding at
			 the end the following new paragraph:
					
						(10)Office of the ombudsman
							(A)In generalThe Commission shall establish an office of
				the ombudsman to handle complaints regarding the implementation of regulations
				under subsection (a)(9)(B).
							(B)DutiesThe office of the ombudsman shall—
								(i)act as a liaison between the Commission and
				any entity or individual affected by the implementation of such a regulation;
				and
								(ii)ensure that the Commission has established
				safeguards—
									(I)to encourage such entities and individuals
				to submit complaints to the office of the ombudsman; and
									(II)to protect the confidentiality of any
				entity or individual who submits such a
				complaint.
									.
				(g)MACPAC technical amendmentsSection 1900(b) of the Social Security Act
			 (42 U.S.C. 1396) is amended—
				(1)in paragraph (1)(D), by striking
			 June 1 and inserting June 15; and
				(2)by adding at the end the following:
					
						(10)Consultation with MedPACMACPAC shall regularly consult with the
				Medicare Payment and Access Commission (in this paragraph referred to as
				MedPAC) established under section 1805 in carrying out its
				duties under this
				section.
						.
				(h)Lobbying cooling-off period for members of
			 the Medicare Payment Advisory CommissionSection 207(c) of title 18, United States
			 Code, is amended by inserting at the end the following:
				
					(3)Members of the Medicare Payment Advisory
				Commission
						(A)In generalParagraph (1) shall apply to a member of
				the Medicare Payment Advisory Commission who was appointed to such Commission
				as of the date of enactment of the Medicare
				Payment Advisory Commission (MedPAC) Reform Act of 2009.
						(B)Agencies and CongressFor purposes of paragraph (1), the agency
				in which the individual described in subparagraph (A) served shall be
				considered to be the Medicare Payment and Access Commission established under
				section 1805 of the Social Security Act, the Department of Health and Human
				Services, and the relevant committees of jurisdiction of
				Congress.
						.
			3.Establishment of council of health and
			 economic advisers, consumer advisory council, and federal health advisory
			 councilSection 1805(b) of the
			 Social Security Act (42 U.S.C. 1395b–6(b)), as amended by section 2(c), is
			 amended by adding at the end the following new paragraph:
			
				(11)Council of health and economic advisers,
				consumer advisory council, and federal health advisory council
					(A)Council of health and economic
				advisers
						(i)In generalThe Commission shall establish a council of
				health and economic advisers to advise the Commission on its development,
				analyses, and implementation of payment policies under this title.
						(ii)Membership
							(I)In generalThe council of health and economic advisers
				shall be composed of acknowledged experts in health care and economics selected
				by the Commission.
							(II)Initial inclusion of former members of
				Medicare Payment Advisory CommissionThe members initially selected for the
				council of health and economic advisers under subclause (I) shall include those
				individuals who were members of the Medicare Payment Advisory Commission as of
				the day before the date of enactment of the Medicare Payment Advisory Commission (MedPAC) Reform Act
				of 2009.
							(B)Consumer Advisory Council
						(i)In generalThere is established a consumer advisory
				council to advise the Commission on the impact of payment policies under this
				title on consumers.
						(ii)Membership
							(I)Number and appointmentThe consumer advisory council shall be
				composed of 10 consumer representatives appointed by the Comptroller General of
				the United States, 1 from among each of the 10 regions established by the
				Secretary as of the date of enactment of the Medicare Payment Advisory Commission (MedPAC) Reform Act
				of 2009.
							(II)QualificationsThe membership of the council shall
				represent the interests of consumers and particular communities.
							(iii)DutiesThe consumer advisory council shall,
				subject to the call of the Commission, meet not less frequently than 2 times
				each year in the District of Columbia.
						(iv)Open meetingsMeetings of the consumer advisory council
				shall be open to the public.
						(v)Election of officersMembers of the consumer advisory council
				shall elect their own officers.
						(C)Federal health advisory council
						(i)In generalThere is established a Federal health
				advisory council to consult with and provide advice to the Commission on all
				matters within the jurisdiction of the Commission.
						(ii)MembershipThe Federal health advisory council shall
				be composed of 10 representatives from the health care industry appointed by
				the Comptroller General of the United States, 1 from among each of the 10
				regions established by the Secretary as of the date of enactment of the
				Medicare Payment Advisory Commission (MedPAC)
				Reform Act of 2009.
						(iii)Terms
							(I)In generalThe terms of members of the Federal health
				advisory council shall be for 1 year.
							(II)Limitation on number of terms
				servedAn individual may not
				be appointed as a member of the Federal health advisory council for more than 3
				terms.
							(iv)DutiesThe Federal health advisory council shall,
				subject to the call of the Commission, meet not less frequently than 2 times
				each year in the District of Columbia.
						(v)Open meetingsMeetings of the Federal health advisory
				council shall be open to the public.
						(vi)Election of officersMembers of the Federal health advisory
				council shall elect their own officers.
						(D)Limitation on fundingOut of amounts appropriated under
				subsection (g), the Commission may use not more than $300,000 each fiscal year
				to carry out this
				paragraph.
					.
		4.Cost containment
			 in medicareSection 1805(b) of
			 the Social Security Act (42 U.S.C. 1395b–6(b)), as amended by section 3, is
			 amended by adding at the end the following new paragraph:
			
				(12)Spending
				reductions
					(A)In
				general
						(i)Implementation
				by the commissionNotwithstanding any other provision of law,
				effective beginning on January 1, 2012, subject to clause (ii) and the
				succeeding provisions of this paragraph, the Commission shall implement payment
				policies, methodologies, and rates and coverage policies and methodologies
				which are estimated to reduce expenditures under this title by not less than
				1.5 percent annually.
						(ii)Fail safe
				mechanismNotwithstanding any other provision of law, effective
				beginning on January 1, 2013, subject to the succeeding provisions of this
				paragraph, in the case where the Chief Actuary of the Centers for Medicare
				& Medicaid Services finds that the payment policies, methodologies, and
				rates and coverage policies and methodologies implemented under clause (i) for
				a given year will not reduce annual expenditures under this title by not less
				than 1.5 percent, the Secretary shall implement an automatic reduction in
				reimbursement for providers of services and suppliers under the original
				Medicare fee-for-service program under parts A and B in order to achieve such
				1.5 percent reduction. Such reduction shall be cumulative, may vary depending
				on the provider of services or supplier involved, and may be zero based on
				initiatives implemented by the Secretary for including no reduction.
						(B)RequirementsIn
				carrying out subparagraph (A), the following requirements shall apply:
						(i)Any reductions in
				reimbursement for items and services furnished under this title which are
				subject to a competitive bidding process shall apply in the year following the
				year in which the Commission or the Secretary determines that such reduction
				shall be implemented.
						(ii)Any reductions
				in reimbursement to a Medicare Advantage organization offering a Medicare
				Advantage plan under part C shall be reflected in the MA area-specific non-drug
				monthly benchmark amount computed under section 1853(j) for months in the year
				following the year in which the Commission or the Secretary determines that
				such reduction shall be implemented.
						(iii)The amount of a
				reduction in reimbursement to a provider of services or a supplier under this
				title during a year shall not be greater than 5 percent of the amount of
				payment that would otherwise apply under this title.
						(iv)In the case
				where the amount of any savings to the program under this title during a year
				as a result of the provisions of subparagraph (A) exceeds 1.5 percent of the
				amount of expenditures that would otherwise be made under this title, the
				amount of such excess shall be deposited, in such proportion as the Commission
				determines appropriate, in the Federal Hospital Insurance Trust Fund
				established under section 1817 and the Federal Supplementary Medical Insurance
				Trust Fund established under section 1841.
						(C)AnalysisThe
				Chief Actuary of the Centers for Medicare & Medicaid Services shall—
						(i)analyze such
				payment polices, methodologies, and rates and coverage policies and
				methodologies prospectively, in order to determine the amount of such estimated
				reduction in expenditures for a year; and
						(ii)include such
				analysis in the annual report of the Boards of Trustees of the Federal Hospital
				Insurance Trust Fund and Federal Supplementary Medical Insurance Trust Funds
				for the year.
						(D)Third party
				verificationThe analysis under subparagraph (C) shall be
				verified by an independent, third party actuary.
					(E)GAO audit and
				annual report
						(i)AuditThe
				Comptroller General of the United States shall audit the procedures used to
				determine such estimated reduction in expenditures.
						(ii)Annual
				reportThe Comptroller General shall submit to Congress an annual
				report containing the results of the audit conducted under clause (i).
						(F)Inclusion of
				interim payment and coverage policiesAny savings or additional
				expenditures as a result of payment policies, methodologies, and rates and
				coverage policies and methodologies under any health reform legislation enacted
				on or after the date of enactment of the Medicare Payment Advisory Commission (MedPAC) Reform Act
				of 2009 shall be included in the determination of whether
				expenditures under this title have been reduced by not less than 1.5 percent
				for a year.
					(G)Non-application
				during years when solvency has been determinedThis paragraph
				shall not apply for a year in the case where the Chief Actuary of the Centers
				for Medicare & Medicaid Services determines, as part of the annual report
				of the Boards of Trustees of the Federal Hospital Insurance Trust Fund and
				Federal Supplementary Medical Insurance Trust Funds for the preceding year,
				that the program under this title is solvent, according to the short range test
				for financial adequacy of the Chief Actuary of the Centers for Medicare &
				Medicaid
				Services.
					.
		5.Establishment of
			 joint committee on medicare
			(a)In
			 generalThere is hereby established the Joint Committee on
			 Medicare (in this section referred to as the Joint
			 Committee).
			(b)MembershipThe
			 Joint Committee shall be composed of 11 members appointed as follows:
				(1)5 members shall
			 be appointed by the President pro tempore of the Senate, on the recommendation
			 of the majority and minority leaders of the Senate, from among the members of
			 the Committee on Finance of the Senate, 3 of whom shall be from the majority on
			 the Committee and 2 of whom shall be from the minority on the Committee;
			 and
				(2)6 members shall
			 be appointed by the Speaker of the House of Representatives, in consultation
			 with the minority leader of the House of Representatives—
					(A)3 from among the
			 members of the Committee on Ways and Means of the House of Representatives, 2
			 of whom shall be from the majority on the Committee and 1 of whom shall be from
			 the minority on the Committee; and
					(B)3 from among the
			 members of the Committee on Energy and Commerce of the House of
			 Representatives, 2 of whom shall be from the majority on the Committee and 1 of
			 whom shall be from the minority on the Committee.
					(c)DutiesThe
			 Joint Committee shall—
				(1)study the
			 operation and effects of any changes proposed by Congress to the Medicare
			 Program under title XVIII of the Social Security Act, and other matters
			 relating to the Medicare Program that the Joint Committee determines
			 appropriate;
				(2)submit reports to
			 the Committee on Finance of the Senate and the Committee on Ways and Means and
			 the Committee on Energy and Commerce of the House of Representatives containing
			 the results of any studies conducted under paragraph (1), including
			 recommendations for such legislation and administrative action as the Joint
			 Committee determines appropriate;
				(3)prepare pamphlets
			 for hearings conducted by such Committees, reports of such Committees, and
			 conference reports accompanying any legislation enacted by Congress relating to
			 the Medicare Program;
				(4)assist members of
			 Congress in drafting legislative language relating to the Medicare
			 Program;
				(5)assist members of
			 Congress with the development and analysis of proposed legislation relating to
			 the Medicare Program; and
				(6)prepare impact
			 estimates of all legislation relating to the Medicare Program that is
			 considered by Congress.
				(d)Hearings
				(1)In
			 generalThe Joint Committee or, at the direction of the Joint
			 Committee, any subcommittee or member of the Joint Committee, may, for the
			 purpose of carrying out this Act—
					(A)hold such
			 hearings, meet and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths; and
					(B)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses and the
			 production of such books, records, correspondence, memoranda, papers,
			 documents, tapes, and materials;
					as the Joint Committee or such
			 subcommittee or member considers advisable.(2)Issuance and
			 enforcement of subpoenas
					(A)IssuanceA
			 subpoena issued under paragraph (1) shall—
						(i)bear the
			 signature of the Chairperson of the Joint Committee; and
						(ii)be served by any
			 person or class of persons designated by the Chairperson for that
			 purpose.
						(B)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under paragraph
			 (1)(B), the United States district court for the district in which the
			 subpoenaed person resides, is served, or may be found may issue an order
			 requiring the person to appear at any designated place to testify or to produce
			 documentary or other evidence.
					(C)NoncomplianceAny
			 failure to obey the order of the court may be punished by the court as a
			 contempt of court.
					(3)Witness
			 allowances and fees
					(A)In
			 generalSection 1821 of title 28, United States Code, shall apply
			 to a witness requested or subpoenaed to appear at a hearing of the Joint
			 Committee.
					(B)ExpensesThe
			 per diem and mileage allowances for a witness shall be paid from funds
			 available to pay the expenses of the Joint Committee.
					(e)Information
			 from Federal agencies
				(1)In
			 generalThe Joint Committee may secure directly from a Federal
			 agency such information as the Joint Committee considers necessary to carry out
			 this Act, including any data relating to the Medicare Program (including
			 Medicare claims data).
				(2)Provision of
			 informationOn request of the Joint Committee, the head of the
			 agency shall provide the information to the Joint Committee.
				(f)Postal
			 servicesThe Joint Committee may use the United States mails in
			 the same manner and under the same conditions as other agencies of the Federal
			 Government.
			(g)Printing and
			 binding, other necessary expendituresThe Joint Committee may
			 make necessary expenditures, including the procurement of printing and binding
			 services, as the Joint Committee determines appropriate.
			(h)Joint Committee
			 personnel matters
				(1)Compensation of
			 membersA member of the Joint Committee shall serve without
			 compensation in addition to the compensation received for the services of the
			 member as an officer or employee of the Federal Government.
				(2)Travel
			 expensesA member of the Joint Committee shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Joint Committee.
				(3)Staff
					(A)In
			 generalThe Chairperson of the Joint Committee may, without
			 regard to the civil service laws (including regulations), appoint and terminate
			 an executive director and such other additional personnel as are necessary to
			 enable the Joint Committee to perform the duties of the Joint Committee.
					(B)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by the Joint Committee.
					(C)Compensation
						(i)In
			 generalExcept as provided in subparagraph (B), the Chairperson
			 of the Joint Committee may fix the compensation of the executive director and
			 other personnel without regard to the provisions of chapter 51 and subchapter
			 III of chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
						(ii)Maximum rate
			 of payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
						(4)Detail of
			 Federal Government employees
					(A)In
			 generalAn employee of the Federal Government may be detailed to
			 the Joint Committee without reimbursement.
					(B)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
					(5)Procurement of
			 temporary and intermittent servicesThe Chairperson of the Joint
			 Committee may procure temporary and intermittent services in accordance with
			 section 3109(b) of title 5, United States Code, at rates for individuals that
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of that title.
				(6)Nonpartisan
			 staffPersonnel of the Joint Committee shall provide objective
			 and confidential technical analysis and assistance on legislation relating to
			 the Medicare Program. Such personnel—
					(A)shall not operate
			 as personnel solely for the majority or the minority in Congress;
					(B)shall not be
			 responsible for representing a particular point of view on any issue relating
			 to the Medicare Program; and
					(C)shall examine
			 critically policies under the Medicare Program, including the long-range
			 effects of such policies.
					6.Revisions to process for conduct of
			 demonstration projects
			(a)In generalTitle XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the end
			 the following new section:
				
					1899.Conduct of
				demonstration projects
						(a)In general
							(1)Renaming and transfer of Office of
				Research, Development and InformationEffective beginning January 1, 2011, the
				Office of Research, Development and Information shall be—
								(A)transferred from the Administrator of the
				Centers for Medicare & Medicaid Services to the Assistant Secretary for
				Planning and Evaluation of the Department of Health and Human Services;
				and
								(B)renamed the Office of Research, Development
				and Information of the Department of Health and Human Services.
								(2)Authority to
				design and evaluate demonstration projectsThe Office of Research, Development and
				Information of the Department of Health and Human Services (in this section
				referred to as the Office) shall have sole authority to design and
				evaluate demonstration projects under this title, including demonstration
				projects to test new and innovative methods of reimbursement under the Medicare
				program to improve the quality and efficiency of health care and reduce costs
				under the Medicare program.
							(3)ImplementationThe Secretary of Health and Human Services
				(in this section referred to as the Secretary) shall maintain all
				responsibility for implementing demonstration projects under this title,
				including for implementing the process through which providers of services and
				suppliers are reimbursed for items and services furnished under the
				demonstration projects.
							(4)Authority to
				expand successful demonstration projects
								(A)ExpansionNotwithstanding
				any other provision of law, the Secretary may expand the duration and scope of
				a demonstration project under this title, to an extent determined appropriate
				by the Secretary, if the Secretary determines that such expansion is
				appropriate.
								(B)Audits and
				reports
									(i)AuditsThe
				Inspector General of the Department of Health and Human Services shall conduct
				an annual audit of any expansion under subparagraph (A) to determine whether
				the funding of and process for such expansion is consistent with Congressional
				intent and serves the best interest of beneficiaries.
									(ii)ReportsThe
				Inspector General shall submit to Congress an annual report containing the
				results of any audits conducted under clause (i), together with recommendations
				for such legislation and administrative action as the Inspector General
				determines appropriate.
									(C)WebsiteThe
				Office shall establish a publicly available Internet website that contains
				current information regarding demonstration projects under this title,
				including a description of the demonstration projects and the status, location,
				points of contact, and any midterm or final evaluation of the demonstration
				projects.
								(b)Advisory
				committee
							(1)EstablishmentThere
				is hereby established an advisory committee to consult with the Office on
				existing and proposed demonstration projects under this title.
							(2)MembershipThe
				advisory committee shall be composed of the following members:
								(A)The Chairman of
				the Medicare Payment and Access Commission established under section
				1805.
								(B)The Director of
				the Agency for Healthcare Research and Quality.
								(C)The Administrator
				of the Centers for Medicare & Medicaid Services.
								(D)The National
				Coordinator for Health Information Technology.
								(E)The Director of
				the Office of Management and Budget.
								(3)DutiesNot
				less frequently than 2 times each year, the advisory committee shall meet with
				the Office to consult on demonstration projects under this title.
							(c)Elimination of
				budget neutral implementation requirement for demonstration
				projectsNotwithstanding any other provision of law, the
				Secretary, in conducting a demonstration project under this title, shall not be
				required to ensure that the aggregate payments made by the Secretary under this
				title do not exceed the amount which the Secretary would have paid under this
				title if the demonstration project was not implemented.
						(d)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out the
				provisions of this section. Sixty percent of such appropriation shall be
				payable from the Federal Hospital Insurance Trust Fund established under
				section 1817 of the Social Security Act (42 U.S.C. 1395i), and 40 percent of
				such appropriation shall be payable from the Federal Supplementary Medical
				Insurance Trust Fund established under section 1841 of such Act (42 U.S.C.
				1395t). Out of amounts appropriated under the preceding sentence, the Secretary
				may use not more than $500,000,000 each fiscal year to conduct demonstration
				projects to test new and innovative methods of reimbursement under the Medicare
				program that seek to improve quality and efficiency of health care reduce costs
				under the Medicare
				program.
						.
			(b)Biannual
			 communications by MedPAC to the Secretary and CongressSection 1805(b) of the Social Security Act
			 (42 U.S.C. 1395b–6(b)), as amended by section 4, is amended by adding at the
			 end the following new paragraph:
				
					(13)Not later than 30 days after each meeting
				of the advisory committee established under section 1899(b), the Commission
				shall send a detailed letter to the Secretary and to Congress providing
				feedback on the following:
						(A)Recommendations
				for demonstration projects being conducted under this title as of the date of
				such biannual meeting that should be expanded on a program-wide basis.
						(B)Recommendations
				for such demonstration projects that should be eliminated.
						(C)Recommendations
				for potential changes to improve, expand, or otherwise alter such demonstration
				projects.
						(D)Recommendations
				for new ideas to test through demonstration projects conducted under this
				title.
						.
			
